Citation Nr: 0530114	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  03-24 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for Ménière's disease, 
including vertigo and dizziness.

2.  Entitlement to service connection for left ear tinnitus.

3.  Entitlement to service connection for inguinal hernia.

4.  Entitlement to an initial rating in excess of 10 percent 
for service-connected hiatal hernia.  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1953 to 
January 1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon.  Relevant to 
this appeal, a December 2000 rating decision denied claims of 
service connection for a hiatal hernia, Ménière's disease, 
and chronic hernia.  The veteran disagreed with the 
disposition of all of these issues.  

In September 2001, the veteran filed a claim of service 
connection for tinnitus, which a March 2002 rating decision 
denied.  The veteran filed a March 2002 notice of 
disagreement.

A July 2003 rating decision granted service connection for a 
hiatal hernia and assigned a 10 percent disability 
evaluation, and the veteran disagreed with the initial 
rating.  

The RO issued an August 2003 statement of the case concerning 
Ménière's disease, tinnitus, and an inguinal hernia, and the 
veteran perfected an appeal via an August 2003 VA Form 9.  

In May 2004, the Board noted that it appeared the veteran 
sought service connection for hearing loss, and referred this 
issue to the RO for appropriate action; the Board otherwise 
remanded the case for additional development.  

The RO issued a February 2005 supplemental statement of the 
case concerning Ménière's disease, tinnitus, and inguinal 
hernia.  A July 2005 rating decision denied a claim of 
service connection for hearing loss, and it does not appear 
that the veteran filed a notice of disagreement as to that 
issue.

In July 2005, the RO issued a statement of the case 
concerning an initial rating in excess of 10 percent a 
service-connected hiatal hernia, and the veteran perfected an 
appeal with July 2005 VA Form 9.  

The issue of entitlement to service connection for an 
inguinal hernia is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left-sided tinnitus and vertigo are not etiologically 
linked to military service, according to the most probative 
evidence of record.  

2.  Disability due to hiatal hernia is controlled by 
medication, dietary guidelines, and it does not involve 
dysphagia, pyrosis, or regurgiation.  


CONCLUSIONS OF LAW

1.  Service connection for left ear tinnitus and Ménière's 
disease is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005). 

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for hiatal hernia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.112, 4.114, Diagnostic Codes 7305, 7346 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 and its application must be 
considered.  

The record contains September 2001, January 2001, and 
February 2005 letters that told the veteran of information 
and evidence needed to substantiate and complete a claim of 
service connection.  Concerning the downstream issue of an 
appeal concerning an initial disability evaluation, 
VAOPGCPREC 8-03 applies, and the veteran received appropriate 
notification of regulations in a July 2005 statement of the 
case.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice.  In this case, the veteran filed claims of service 
connection pre-VCAA and eventually received appropriate VCAA 
notification.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (holding that any timing error can be cured when VA 
employs proper subsequent process).  Moreover, the veteran 
was generally advised to submit any additional evidence that 
pertained to the matter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains several VA examinations, discussed in detail 
below, various lay statements from the veteran, and treatment 
records from the Roseburg VA Medical Center (VAMC) from July 
1999 to December 2004.  

To the extent possible with this case, VA satisfied its 
duties to the veteran.  

I.  Facts

Ear claims

The veteran's service medical records indicate that in July 
1956 he had a mild right ear otitis media, and in November 
1986, the veteran had an ear infection with a question of 
early external otitis- three days later the infection was 
clearing.  The veteran had a cold, and a number of sore 
throats.  The veteran's January 1958 separation examination 
was negative for clinical abnormalities, including ears.  

A September 1999 primary care nursing note from the Roseburg 
VAMC contained the veteran's report that he had tinnitus 
occasionally accompanied by dizzy spells.  At a September 
1999 primary care initial visit, the veteran reported that he 
had service in the Navy as an aviation machinist mate, and 
aircraft mechanic.  The veteran stated that he had had 
Ménière's disease for the last 45 years-the symptoms in his 
left ear was tinnitus with dizziness.  A physical examination 
found the left tympanic membrane dull with serious effusion.  
The assessment was Ménière's disease per history and exam.  

A November 1999 primary care provider record noted that 
Meclizine had not worked for the veteran's Ménière's disease, 
and the veteran continued to have constant ringing in ears 
with intermittent dizziness.  

At a September 2001 personal hearing, the veteran testified 
that he developed a ringing in his ear and started having 
dizzy spells; a corpsman told the veteran it was probably 
from the engine noise.  

A February 2000 primary nursing care intake report noted that 
the veteran took Pseudofed on a routine basis for Ménière's 
disease, and that he had experienced hearing loss in the last 
year but had learned to live with it.  Another note that 
month indicated that the veteran's Ménière's was, according 
to the veteran's perspective, as good as it gets and he would 
continue to live with it.  A December 2000 primary care 
annual exam note indicated that the veteran's dizziness 
related to Ménière's disease was getting worse, but according 
to a November 2001 record it had stabilized.  

At an October 2002 VA examination, the veteran presented with 
constant tinnitus in the left year, present since 1956, and 
associated with bilateral hearing loss, which the veteran 
reportedly believed had its inception while in military 
service and exposed to reciprocating and jet engine noise 
without ear protection during flight line duty and flight 
time.  The veteran reported that he developed a sore throat 
and bilateral ear infection with tinnitus, and intermittent 
dizzy episodes.  Post-service, the veteran worked for a time 
as an aircraft mechanic, and reported that he used ear 
protection.  

After physical evaluation, the diagnosis included tinnitus 
left ear, and labyrinthine dysfunction, left ear probable, 
poor eustachian tube dysfunction right ear.  

The examiner commented that the veteran's medical history 
described labyrinthine dysfunction, probably left ear-
related, Ménière's disease a possible explanation (but an MRI 
was needed to rule out retrocochlear pathology).  
Historically, the veteran's hearing loss, tinnitus, and 
dizziness were related to his period of military service, but 
were not likely the result of right middle ear infection 
described in the service medical records.  

A July 2004 VA examination report noted that a recent MRI was 
essentially normal.  The examiner's impression included 
constant, moderate, non-debilitating tinnitus in the left ear 
that was less likely than not caused by any activity during 
military service including the plane flights when his 
symptoms seem to have begun.  It was clear, however, that the 
veteran's symptoms began during his time of military service 
and had persisted to the current date.  The examiner stated 
that it did not appear that the veteran had Ménière's 
disease; he did not appear to have perilymphatic fistula and 
did not appear to have benign positional vertigo.  

In a February 2005 VA examination addendum, an examiner 
stated that in the veteran's case, it was not clear what the 
cause of symptoms was, and so causation was not assigned.  
The examiner concluded, however, that the veteran had 
constant, moderate, non-debilitating tinnitus in the left ear 
that began during his time of military service, and that the 
veteran had a moderate level of ongoing vertigo that began 
during his time of military service.  With reference to 
causation for his left-sided tinnitus, and vertigo, the 
examiner could not resolve that issue without resorting to 
mere speculation.  

In June 2005, another VA examiner reviewed the materials 
relating to the professed etiology of the veteran's ear 
problems, and stated that he could find no evidence other 
than the veteran's assertion that tinnitus began during his 
military service.  The examiner stated that regarding the 
vertigo problem, it appeared that the veteran's father had a 
severe problem with vertigo in advancing years, and any 
vertigo experienced by the veteran seemed to be associated 
with advancing years.  

Hiatal hernia

An August 1997 treatment record from Michael Robinson, D.O., 
indicated that he had performed epigastric repairs on the 
veteran, most recently in 1994.  The veteran reported that he 
had heard a "pop" when lifting an item at work, and 
experienced a recurrence of symptoms.  The plan was to repair 
the hernia.  

A September 1999 primary care nursing note from the Roseburg 
VAMC contained the veteran's report that his hiatal hernia 
caused heartburn especially at night after meals, and he took 
antacids.  At a September 1999 primary care initial visit, 
the veteran reported that he had a hiatal hernia treated by 
lifestyle modification of eating supper between 3-6 p.m., and 
taking over-the-counter medication that worked really well.  
The veteran had occasional choking spells that seemed to 
bother his wife more than him.  

At an October 2000 VA examination, the veteran related that 
he had coughing, difficulty getting his breath, associated 
with belching and some burning of the chest.  In terms of 
dysphasia, the examiner noted that the veteran very 
infrequently had problems with swallowing and related some 
spasm difficulty swallowing food, one or two times a year.  
The veteran reported that it felt like it stopped mid-way.  
The veteran complained of epigastric burning pain on a daily 
basis.  He stated that he tolerated pain well and rated the 
pain as a three on a scale of one to ten with one being the 
most severe.  The veteran denied any hematemesis or melena, 
but related frequent symptoms of belching that were increased 
after eating and periodic problems with regurgitation 
especially after bending over.  The veteran had occasional 
nausea but no vomiting.  His current treatment was an altered 
diet over many years, and eating small amounts of food at any 
one time.  The veteran reported that he had his head 
elevated, and would stand up after eating to prevent 
regurgiation and belching.  GU examination was deferred for 
an upper GI with barium swallow.  A December 2000 addendum 
noted that the veteran did not show for the testing.

According to a November 2001 VA treatment record, the veteran 
was having more symptoms especially at night especially when 
he lay down-Gaviscon helped.  

At an October 9, 2002, VA examination, the examiner noted 
that the veteran reported dysphagia on a regular basis, both 
for solids and liquids, occurring about three times a week, 
usually during the night if he did not eat dinner at 4 p.m.  
Anything after that time resulted in symptomatology.  
Regurgitation and pyrosis was felt in the xiphoid area and 
first occurred in the 1980s.  On a couple of occasions, he 
regurgitated enough liquid to be aspirated.  Currently, the 
veteran reported three episodes of regurgitation without 
aspiration a week on the average.  He had not had any 
hematemesis or melena, nor any dilatation or endoscopy.  The 
veteran's weight was gradually increasing, and he was not 
known to be anemic and had always been able to work in some 
capacity.  The veteran had had abdominal wall hernias 
repaired-two in the inguinal area and two in the epigastria.  
The ventral epigastric hernia had recurred somewhat.  The 
veteran reported that he belched excessively, particularly 
when he was symptomatic.  

The examiner stated that the veteran had had hiatus hernia 
for over 40 years and never undergone a diagnostic study.  
The examiner recommended that he be given an upper GI 
endoscopy to look for stricture, neoplasm, and Barrett's 
Esophagus.  It seemed clear that the veteran had dyspepsia 
and probably esophageal reflux when he was in service, but 
the extent of the current disability would have to await 
upper GI endoscopy.  

The record contains an October 30, 2002, treatment record 
from the Roseburg VAMC; the veteran denied dysphagia and 
abdominal pain.  The assessment was GERD and hiatal hernia, 
asymptomatic with PPI.  A December 2002 report concerns 
results of an upper GI series.  The impression was a 
moderate-sized, fixed, hiatal hernia, minimal esophageal 
dysmotility, and no peptic ulcer noted.  In January 2003, the 
veteran underwent an esophagogastroduodenoscopy, and the 
resultant recommendation was acid suppression therapy to help 
the veteran with difficulty swallowing.  The veteran's active 
medication included Rabeprazole one tablet per day.  The 
veteran continued to experience heartburn.  

A January 2003 Roseburg VAMC treatment note indicated a 
principal pre-op diagnosis of dysphagia r/o Barrett's.  The 
veteran underwent testing, and a scope advanced to the 
esophagus found a 2 cm. hiatal hernia wide open.  The 
recommendation was acid suppression therapy.  A December 2003 
treatment note indicated that the veteran still had symptoms 
from hiatal hernia.  The veteran expressed that he felt 
periodic pain was associated with the hiatal hernia.  A 
December 2004 primary care provider note indicated that the 
veteran was taking omeprazole, and that his symptoms of 
reflux were usually everyday if he ate after 3 p.m.  

At a June 2005 VA examination, the veteran reported that he 
followed his physician's advice and did not eat after 4 p.m.  
In general, the veteran had had no heartburn during the day 
since he commenced treatment with H2 blockers.  He started on 
Rabeprazole, taken daily, and then changed over to 
Omeprazole, once daily, 20 mgs, with good control of his 
daytime symptoms, and without any appreciable difference 
between the two medications.  The veteran had had no symptoms 
of dysphasia except when he eats bread, corn bread, or 
anything else with corn meal or milk.  

The examiner noted that the veteran's weight had been fairly 
stable.  The impression was GERD, hiatal hernia, air 
swallowing, status-post hernias (inguinal and epigastric).  
The examiner discussed that the veteran experienced 
considerable morbidity with his gastrointestinal problems.  
The unconscious air swallowing was undoubtedly intensified by 
the presence of the esophageal hernia and ability to reflux.  
The veteran may have had an esophageal motility problem, but 
no obstructions were noted on endoscopy.


II.  Laws and Regulations

Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Initial rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  More recently, however, the Court determined 
the above rule is inapplicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  At the time of an 
initial award, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

Under the criteria set forth under 38 C.F.R. § 4.114, 
Diagnostic Code 7346, a 10 percent rating is warranted for 
hiatal hernia, which is manifested by two or more of the 
symptoms necessary for a 30 percent rating, though of less 
severity.  A 30 percent evaluation requires persistently 
recurrent epigastric distress with dysphagia, pyrosis and 
regurgitation accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent rating is assigned for hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7346.  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).


III.  Analysis

Ear claims

After various VA examiner's considered the veteran's medical 
case, it appears that the record lacks a nexus opinion based 
upon a rationale that attributes incurrence of tinnitus and 
Ménière's disease with service.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997)

In this case, no VA examiner was able to attribute the 
veteran's current complaints regarding tinnitus and vertigo 
to the documented in-service infection with his ears.  The VA 
examiner that issued the February 2005 addendum could not 
resolve the issue of causation without resorting to 
speculation.  The June 2005 VA examiner, who reviewed the 
veteran's military health record, and all of the other 
reports of record, noted that the only evidence that the 
tinnitus and vertigo commenced in service was the veteran's 
assertion as to such occurrence.  

While the veteran may be competent to testify as to 
symptomatology, the subsequent transcription of that lay 
history does not become competent medical evidence merely 
because the transcriber is a medical professional.  That is, 
the Board does not find the February 2005 addendum to be as 
probative as the June 2005 VA examiner's opinion, because the 
former statement does not reflect clinical data or some other 
rationale to support the opinion.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  In fact, the February 2005 assessor 
could not resolve the issue of causation without resort to 
speculation.  To the extent that the veteran stated his 
tinnitus and vertigo is attributed to in-service events, the 
Board notes Cromley v. Brown, 7 Vet. App. 376, 379 (1995), 
which recognizes that laypersons are not qualified to render 
medical opinions.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not appropriately 
applied.  

Hiatal hernia

The record illustrates that at an October 9, 2002, VA 
examination, the veteran apparently reported that he suffered 
from dysphagia on a regular basis.  An October 30, 2002, VA 
treatment record, however, indicated that the veteran denied 
dysphagia and abdominal pain.  Additionally, the attending 
medical professional on October 10 noted that GERD and hiatal 
hernia were asymptomatic with PPI.  

As of the June 2005 VA examination, the veteran reported that 
he had had no heartburn since using H2 blockers.  
Additionally, his daytime symptoms were under control with 
medication.  The veteran had no symptoms of dysphasia except 
when eating certain foods.  

It otherwise appears that the veteran has utilized 
recommended techniques from his various doctors to minimize 
the impact of the hiatal hernia-like, according to an 
October 2000 VA examination report, standing after eating to 
prevent regurgiation, and not eating after a certain time of 
the day.  Also, the veteran is apparently careful about 
consuming certain kinds of food to avoid inducing symptoms.  

Currently, the record does not show that the veteran suffers 
from the number of symptoms reflective of a degree of 
severity for a hiatal hernia for a 30 percent rating as 
provided in regulation.  As the preponderance of the evidence 
is against the claim, application of the benefit of the doubt 
doctrine is not appropriate.  



ORDER

Entitlement to service connection for Ménière's disease, 
including vertigo and dizziness, is denied.  

Entitlement to left ear tinnitus is denied.  

Entitlement to an initial rating in excess of 10 percent for 
service-connected hiatal hernia is denied.  



REMAND

In light of the VCAA, further evidentiary development is 
needed.

Inguinal hernia

A December 2000 rating decision initially denied service 
connection for chronic hernias.  Eventually, three hernia 
claims were adjudicated for a hiatal hernia, a ventral 
hernia, and the August 2003 statement of the case identified 
an inguinal hernia.  The latter issuance stated that though 
an October 2002 VA examination identified healed, bilateral, 
inguinal and epigastric midline scars intact and without 
defect, service connection could not be granted because there 
was no evidence that the disability began in military 
service.  

At a September 2001 personal hearing, the veteran testified 
that he had taken a cylinder off of a R2800 engine, and 
slipped on a the hydraulic jack, which caused abdominal pain.  
He stated that the next morning he could not get out of bed, 
and went to sick bay.  The veteran stated that within six 
months of separation, he had an operation on the inguinal 
hernia at St. Thomas Hospital in Nashville.  The RO has not 
attempted to get these records.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should attempt to obtain 
records from the St. Thomas Hospital in 
Nashville, Tennessee, for records from 
1958 concerning surgery for an inguinal 
hernia.  

2.  In the event that the RO obtains 
probative post-service medical records, 
the veteran should undergo a VA 
examination, with claims file review, 
for the purposes of determining whether 
it is at least as likely as not that an 
inguinal hernia is related to military 
service.  

3.  Then, the RO should readjudicate 
the veteran's claims of service 
connection an inguinal hernia.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the 
case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


